1 Reported in 220 N.W. 951.
In this case, after plaintiff's evidence was completed and he had rested, defendants also rested and moved for "findings in their favor, finding that the allegations of the complaint as to the material portions are not true, and that the defendants have judgment in their favor for the dismissal of the action on the merits and for *Page 253 
costs." The court granted the motion and ordered judgment of dismissal on the merits with costs and disbursements to defendants.
Plaintiff made a motion to vacate the dismissal of the action and for findings in his favor or for a new trial. An appeal was taken from an order denying plaintiff's motion for a new trial. No findings of fact or conclusions of law were made.
G. S. 1923, § 9311, provides that "when an issue of fact has been tried by the court, the decision shall be in writing, the facts found and the conclusions of law shall be separately stated, and judgment shall be entered accordingly." Under the authority of Pioneer L.  L. Co. v. Bernard, 156 Minn. 422,195 N.W. 140, and cases therein cited, such findings and conclusions should have been made in this case. They are absolutely necessary. The case is remanded for the making of a decision in accordance with the statute, the trial court to proceed with the case from the point at which the motion of defendants above set forth was made.
Remanded.